FILED: FEBRUARY 14, 2002
IN THE SUPREME COURT OF THE STATE OF OREGON
DAVID J. HUNNICUTT
and LAWRENCE B. GEORGE,
Petitioners,
	v.
HARDY MYERS,
Attorney General,
State of Oregon,
Respondent.
(SC S49135)
	En Banc
	On petition to review ballot title.
	Submitted on the record January 25, 2002.
	David J. Hunnicutt, Tigard, argued the cause and filed the
petition for himself and petitioner George.
	Janet A. Metcalf, Assistant Attorney General, Salem, filed
the answering memorandum for respondent.  With her on the
answering memorandum were Hardy Myers, Attorney General, and
Michael D. Reynolds, Solicitor General.
	PER CURIAM
	Ballot title certified.  This decision shall become
effective in accordance with ORAP 11.30(11).
	PER CURIAM
	In this ballot title review proceeding, petitioners
challenge various aspects of the Attorney General's certified
ballot title for a proposed initiative measure, which the
Secretary of State has denominated as Initiative Petition 139
(2002).  We review the Attorney General's certified ballot title
to determine whether it substantially complies with the
requirements of ORS 250.035(2)(a) to (d).  See ORS 250.085(5)
(setting out standard of review).
	We have considered petitioners' arguments and conclude
that they are not well taken.  Accordingly, we certify to the
Secretary of State the following ballot title for the proposed
measure:

AMENDS CONSTITUTION:  STATE RIGHT
TO COMPENSATION WHEN GOVERNMENT
TAKES PRIVATE PROPERTY MUST BE
NO LESS THAN FEDERAL
		RESULT OF "YES" VOTE:  "Yes" vote ensures that
state constitutional right to payment of compensation
when government takes private property must provide at
least same right as federal constitution.
		RESULT OF "NO" VOTE:  "No" vote rejects proposal
to specifically provide that state constitutional right
to compensation when government takes private property
must be no less than federal right.
		SUMMARY:  Amends constitution.  The existing state
constitution provides that private property shall not
be taken for public use without the payment of just
compensation.  Courts have not ruled that the existing
state constitutional provision for the payment of just
compensation provides fewer rights than the federal
constitution.  The measure explicitly provides that the
state constitutional right to the payment of just
compensation, when government takes private property
for public use, must provide, at a minimum, the same
right to compensation as that guaranteed by the United
States Constitution.  The measure also substitutes the
term "natural person" for "man" in the existing
constitutional section providing for the payment of
just compensation.

	Ballot title certified.  This decision shall become
effective in accordance with ORAP 11.30(11).